United States Court of Appeals
                     For the First Circuit
                      ____________
No. 04-2386

                    UNITED STATES OF AMERICA

                            Appellee,

                               v.

          JACINTA A. THOMAS, a/k/a JACINTA A. CRASTOUN

                      Defendant, Appellant

                       __________________



                             ERRATA



     The opinion of this court, issued October 27, 2007, should be
amended as follows:

On page 15, line 18, replace "protected" with "protracted."